The first paragraph of the March 7,2006 Decision of the Sentence Review Division states the following: “On July 27,2005, the defendant was sentenced to five (5) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Aggravated Assault, a felony”.
The charge should be changed as contained in the September 10, 2001 Amended Information, namely the crime of ASSAULT ON A MINOR, a felony.
NOW, THEREFORE, IT IS ORDERED that the first paragraph of the Decision of the Sentence Review Division dated March 7, 2006, SHALL READ as follows:
On July 27, 2005, the defendant was sentenced to five (5) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Assault on a Minor, a felony.
Chairperson, Hon. John W. Whelan.